 
SECOND AMENDMENT TO EMPLOYMENT AGREEMENT
 
Brad Edson
 
This Second Amendment to Employment Agreement (the “Amendment”) by and between
NutraCea, a California corporation (the “Employer”) and Brad Edson (the
“Employee’), entered into as of the 10th day of December, 2004 (the
“Agreement”), is made and effective as of the 8th day of August, 2008.
Capitalized terms not specifically defined hereunder shall have the meanings
assigned to them under the Agreement.
 
1. Background and Purpose. Employer has agreed in the Employment Agreements for
certain of its officers that such officers are eligible for discretionary bonus
awards as determined by the NutraCea Compensation Committee or Board of
Directors. Pursuant to the Agreement, Employee is entitled to participate in all
benefit plans and programs made available to other executives or senior
management of Employer. Employer acknowledges that Employee is and has been
eligible for discretionary bonus awards as determined by the NutraCea
Compensation Committee or Board of Directors. The parties desire to amend the
Agreement to clarify the foregoing.
 
2. Discretionary Bonus. Section 3.4 of the Agreement is hereby adopted to read
in its entirety as follows:
 
“3.4. Discretionary Bonus. Employee shall be eligible for a discretionary bonus
at such times and in such amounts as determined by Employer’s Compensation
Committee or Board of Directors.
 
3. Effect of Amendment. All other terms and conditions of the Agreement remain
unchanged and shall continue in full force and effect, except as may be required
to effect the forgoing amendment.
 
EMPLOYER:
 
EMPLOYEE:
     
NutraCea
 
/s/ Brad Edson
   
Brad Edson
By
/s/ David Bensol
 
 
Its:
Chairman of the Board
   

 

--------------------------------------------------------------------------------


 